Exhibit 10.7

Performance Unit Agreement

CAREER EDUCATION CORPORATION

2016 INCENTIVE COMPENSATION PLAN

PERFORMANCE UNIT AGREEMENT

This PERFORMANCE UNIT AGREEMENT (this “Agreement”), dated                     ,
20     (the “Grant Date”) is by and between Career Education Corporation, a
Delaware corporation (the “Company”), and                      (the
“Participant”).

To evidence such Award and to set forth its terms, the Company and the
Participant agree as follows:

1. Definitions. All capitalized terms not otherwise defined in this Agreement
shall have the meaning set forth in the Career Education Corporation 2016
Incentive Compensation Plan, as amended from time to time (the “Plan”). When
used herein, the following terms shall have the meaning set forth in this
Section 1.

(a) “Award Percentage” means a percentage determined pursuant to the table set
forth below, based on the Company’s Performance Percentile:

 

Performance Percentile

  

Award Percentage

75 or higher

   200%

70

   180%

60

   140%

50

   100%

40

   80%

30

   60%

25

   50%

Lower than 25

   0%

Note: To the extent the Performance Percentile is in between the percentiles
listed in the table above, the applicable Award Percentage will be interpolated.
For example, if the Performance Percentile is 55, then the Award Percentage
would be 120%.

Notwithstanding the foregoing table, if the Company’s Total Shareholder Return
is less than zero (0), then the Award Percentage will be determined pursuant to
the table set forth above, but in such case, the Award Percentage shall not
exceed 100%.

(b) “Closing Stock Price” means the average of the closing prices of the stock
of the Company or the Peer Group member, as applicable, for each trading day
during the ninety (90) calendar day period immediately preceding, but not
including, the last day of the Performance Period, except as otherwise provided
in Section 1(e). The Closing Stock Price shall be adjusted so that such price
represents the amount it would have been had all dividends paid during the
Performance Period been reinvested in stock of the Company or the Peer Group
member, as applicable, on the dividend date.

(c) “Opening Stock Price” means the average of the closing prices of the stock
of the Company or the Peer Group member, as applicable, for each trading day
during the ninety (90) calendar day period immediately preceding, but not
including, the first day of the Performance Period.

(d) “Payment Date” means a date selected by the Company, which shall occur any
time in the period beginning January 1, 20     and ending on March 15, 20    .

 

-1-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

(e) “Peer Group” means the entities listed on Exhibit A, but in each case only
if the stock of such entity remains publicly traded on a national securities
exchange as of the last day of the Performance Period, except as follows:

(i) If during the Performance Period a member of the Peer Group files a petition
for reorganization under Chapter 11 of the U.S. Bankruptcy Code or liquidation
under Chapter 7 of the U.S. Bankruptcy Code, then such member shall remain as
part of the Peer Group; provided, however, that the Closing Stock Price with
respect to such member shall be the average of the closing stock prices for each
trading day during the ninety (90) calendar day period immediately preceding,
but not including, the last trading day on which such member’s stock is publicly
traded on a national securities exchange. If such member has not ceased to be
publicly traded on a national securities exchange prior to the last day of the
Performance Period, then such member shall remain as part of the Peer Group
without the adjustment to the Closing Stock Price set forth in this
Section 1(e)(i).

(ii) If during the Performance Period the stock of a member of the Peer Group
ceases to be publicly traded on a national securities exchange as a result of
voluntary or involuntary delisting (other than pursuant to an event described in
Section 1(e)(iii)), then such member shall remain as part of the Peer Group;
provided, however, that the Closing Stock Price with respect to such member
shall be the average of the closing stock prices for each trading day during the
ninety (90) calendar day period immediately preceding, but not including, the
last trading day on which such member’s stock is publicly traded on a national
securities exchange. If such member again becomes publicly traded on a national
securities exchange prior to the date that is ninety (90) calendar days prior to
the last day of the Performance Period, and remains continuously traded thereon
during such period, then such member shall remain as part of the Peer Group
without the adjustment to the Closing Stock Price set forth in this
Section 1(e)(ii).

(iii) If during the Performance Period the stock of a member of the Peer Group
ceases to be publicly traded on a national securities exchange as a result of a
management buyout or other “going private” transaction, or a merger, acquisition
or business combination transaction of such member by or with another entity
where such member is not the surviving entity, then such member shall be removed
from the Peer Group.

For the avoidance of doubt, if during the Performance Period a member of the
Peer Group merges or otherwise combines with another entity in a transaction
where such member is the surviving entity and remains publicly traded on a
national securities exchange, then such member shall remain as part of the Peer
Group until determined otherwise pursuant to this Section 1(e). A “national
securities exchange” means a securities exchange that has registered with the
SEC under Section 6 of the Securities Exchange Act of 1934, as amended.

(f) “Performance Percentile” means the rank, expressed as a percentile and
approved and certified by the Committee, of the Company’s Total Shareholder
Return for the Performance Period when compared against the Total Shareholder
Return of each of the members of the Peer Group. For purposes of this ranking,
the Total Shareholder Return for each member of the Peer Group shall first be
determined and ranked and then the Total Shareholder Return of the Company shall
be compared to the ranking of the Peer Group members.

 

-2-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

(g) “Performance Period” means the period beginning on January 1, 20     and
ending on December 31, 20__.

(h) “Target Value” means $[                ].

(i) “Total Shareholder Return” means the result (positive or negative) of the
following formula (expressed as a percentage): (A – B)/B; where “A” equals the
Closing Stock Price, and “B” equals the Opening Stock Price.

2. Grant of Performance Unit. Subject to and upon the terms and conditions set
forth in this Agreement and the Plan, the Committee granted to the Participant a
performance unit (the “Performance Unit”) on the Grant Date, and the Participant
hereby accepts the grant of the Performance Unit as set forth herein. Except as
otherwise provided herein, the Performance Unit granted hereby shall have no
value until the Payment Date.

3. Limitations on Transferability. Except in the event of the death of the
Participant, at any time prior to the Payment Date, the Performance Unit, or any
interest therein, cannot be directly or indirectly transferred, sold, assigned,
pledged, hypothecated, encumbered or otherwise disposed.

4. Payment for Performance Unit. Following the end of the Performance Period,
but not later than March 15, 20__, the Company will pay the Participant an
amount in respect of the Performance Unit (which amount may not be less than
zero dollars ($0)) determined pursuant to this Section 4. The amount due to the
Participant in respect of the Performance Unit shall equal the product of
(a) the Target Value, multiplied by (b) the Award Percentage. The amount payable
to the Participant hereunder shall be subject to tax withholding as required by
Section 16.

5. Termination of Service. Subject to Section 6, the provisions of this
Section 5 shall apply in the event that the Participant incurs a Termination of
Service at any time prior to the end of the Performance Period.

(a) If the Participant incurs a Termination of Service prior to the end of the
Performance Period because of his or her death or Disability, the Participant
(or his or her beneficiary, if applicable, as selected in accordance with
Article XIV of the Plan) shall receive a payment in respect of the Performance
Unit equal to the result of the following formula: A x (B/1095); where “A”
equals the Target Value and “B” equals the number of days elapsing between the
beginning of the Performance Period and the applicable Termination of Service.
The amount payable pursuant to this Section 5(a) (i) will be paid as soon as
reasonably possible following the date of such Termination of Service, but in no
case later than March 15 of the year following the year in which such
Termination of Service occurs, and (ii) will be subject to tax withholding as
required by Section 16.

(b) If the Participant incurs a Termination of Service prior to the end of the
Performance Period for any reason other than his or her death or Disability,
then the Performance Unit shall be immediately forfeited to the Company and no
amount will become due or owing to the Participant under this Agreement.

(c) For the avoidance of doubt, (i) if the Participant incurs a Termination of
Service for any reason other than Cause after the end of the Performance Period
but prior to the Payment Date, he or she shall remain eligible for the payment
described in Section 4 hereof, and (ii) in the event the Participant incurs a
Termination of Service for Cause at any time prior to the Payment Date, no
amount shall be payable to the Participant hereunder and the Performance Unit
shall be forfeited by the Participant as of the date of such Termination of
Service.

 

-3-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

6. Change in Control. Upon a Change in Control, the Participant will have such
rights with respect to the Performance Unit as are provided for in the Plan.

7. Adjustments. The Committee may make or provide for such adjustments as
provided for in Section 4.3 of the Plan.

8. Restrictive Covenants. [The following shall be applicable to Participants
except those in the categories with special provisions set forth below] In
consideration of receiving the Performance Unit hereunder, and as a term and
condition of the Participant’s employment with the Company, the Participant
agrees to adhere to, and be bound by, the following restrictions. The
Participant hereby acknowledges that the Participant’s job responsibilities give
the Participant access to confidential and proprietary information belonging to
the Company and/or its subsidiaries and Affiliates, and that this and other
confidential information to which the Participant has access would be of value,
and provide an unfair advantage, to a competitor in competing against the
Company, its subsidiaries or Affiliates in any of the markets in which the
Company, its subsidiaries or Affiliates maintains schools, provides on-line
education classes or otherwise conducts business. The Participant further
acknowledges that the following restrictions will not cause the Participant
undue hardship. Consequently, the Participant agrees that the restrictions below
(the “Restrictive Covenants”) are reasonable and necessary to protect the
Company’s and/or its subsidiaries’ or Affiliates’ legitimate business interests.

During the Participant’s employment with the Company and/or any of its
subsidiaries and Affiliates and continuing thereafter for the post-termination
periods specified below, the Participant will not, in any way, directly or
indirectly, either for the Participant or any other person or entity, whether
paid or unpaid:

(a) For                      following Participant’s voluntary Termination of
Service with the Company or Participant’s Termination of Service by the Company
for Cause, accept employment with, own, manage, operate, consult or provide
expert services to any person or entity that competes with the Company or any of
its subsidiaries and Affiliates in any capacity that involves any
responsibilities or activities involving or relating to any Competing
Educational Service, as defined herein. “Competing Educational Service” means
any educational service that competes with the educational services provided by
the Company and/or any of its subsidiaries or Affiliates, including but not
limited to coursework in the areas of [visual communication and design
technologies; information technology; business studies; culinary arts; and
health education], or any education service. The Participant hereby acknowledges
that the following organizations, among others, provide Competing Educational
Services and, should the Participant accept employment with, own, manage,
operate, consult or provide expert services to any of these organizations, it
would inevitably require the use and/or disclosure of confidential information
belonging to the Company and/or its subsidiaries or Affiliates and would provide
such organizations with an unfair business advantage over the Company: [American
Public Education, Inc., Anthem Education, Apollo Education Group, Inc.,
Bridgepoint Education, Inc., Capella Education Company, Career Step, LLC, Delta
Career Education Corporation, DeVry Education Group Inc., Education Management
Corporation, EmbanetCompass, Grand Canyon Education Inc., ITT Educational
Services Inc., Kaplan, Inc., Laureate Education, Inc., Learning Tree
International Inc., Lincoln Education Services

 

-4-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

Corporation, National American University Holdings Inc., Ross Education, LLC,
Strayer Education Inc., Universal Technical Institute Inc., Zenith Education
Group, Inc.] and each of their respective subsidiaries, affiliates and
successors. [Bracketed text to be updated annually by management.] The
Participant further acknowledges that the Company and/or its subsidiaries or
Affiliates provide career-oriented education through physical campuses
throughout the United States and web-based virtual campuses throughout the world
and, therefore, it is impracticable to identify a limited, specific geographical
scope for this Restrictive Covenant. If the Participant incurs an involuntary
Termination of Service by the Company other than for Cause, the Participant will
not be subject to any post-termination non-compete restriction under this
Section 8(a).

(b) For                      following Participant’s Termination of Service with
the Company for any reason, solicit, attempt to solicit, assist with the
solicitation of, direct another to solicit, or otherwise entice any employee of
the Company or any of its subsidiaries or Affiliates to leave his/her
employment.

(c) At all times following the Participant’s Termination of Service with the
Company for any reason, reveal, divulge, or make known to any person, firm or
corporation any confidential information, or take any other action, in violation
of the Confidential Information Policy in the Company’s Code of Business
Conduct & Ethics.

Should the Participant breach the terms of these Restrictive Covenants, the
Company reserves the right to enforce the terms herein in court and seek any and
all remedies available to it in equity and law, and the Participant agrees to
pay the Company’s attorneys’ fees and costs should it succeed on its claim(s).
Further, should the Participant breach the terms of these Restrictive Covenants,
the Participant will forfeit any right to the payments made or remaining due
hereunder, subject to the terms and conditions of the Plan, and the Participant
agrees to pay the Company’s attorneys’ fees and costs incurred in recovering
such payments made pursuant hereto.

It is the intention of the Participant and the Company that in the event any of
the covenants contained in these Restrictive Covenants are determined to be
unreasonable and/or unenforceable with respect to scope, time or geographical
coverage, the Participant and the Company agree that such covenants may be
modified and narrowed by a court, so as to provide the maximum legally
enforceable protection of the Company’s and any of its subsidiaries’ or
Affiliates’ interests as described in this Agreement.

[The following shall be applicable to California and Attorney Participants as
well as Participants who are deemed to be in a less competitively significant
role] In consideration of receiving the Performance Unit hereunder, and as a
term and condition of the Participant’s employment with the Company, the
Participant agrees to adhere to, and be bound by, the following restrictions.
The Participant hereby acknowledges that the Participant’s job responsibilities
give the Participant access to confidential and proprietary information
belonging to the Company and/or its subsidiaries and Affiliates, and that this
and other confidential information to which the Participant has access would be
of value, and provide an unfair advantage, to a competitor in competing against
the Company, its subsidiaries or Affiliates in any of the markets in which the
Company, its subsidiaries or Affiliates maintains schools, provides on-line
education classes or otherwise conducts business. The Participant further
acknowledges that the following restrictions will not cause the Participant
undue hardship. Consequently, the Participant agrees that the restrictions below
(the “Restrictive Covenants”) are reasonable and necessary to protect the
Company’s and/or its subsidiaries’ or Affiliates’ legitimate business interests.

 

-5-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

During the Participant’s employment with the Company and/or any of its
subsidiaries and continuing thereafter for the post-termination periods
specified below, the Participant will not, in any way, directly or indirectly,
either for the Participant or any other person or entity, whether paid or
unpaid:

(a) For                  following Participant’s voluntary Termination of
Service with the Company or Participant’s Termination of Service by the Company
for Cause, accept employment with, own, manage, operate, consult or provide
expert services to any person or entity that would require the use, disclosure
or dissemination of confidential information belonging to the Company and/or its
subsidiaries or Affiliates. If the Participant incurs an involuntary Termination
of Service by the Company other than for Cause, the Participant will not be
subject to any post-termination restrictive covenant under this Section 8(a).

(b) For                  following Participant’s Termination of Service with the
Company for any reason, solicit, attempt to solicit, assist with the
solicitation of, direct another to solicit, or otherwise entice any employee of
the Company or any of its subsidiaries or Affiliates to leave his/her
employment.

(c) At all times following the Participant’s Termination of Service with the
Company for any reason, reveal, divulge, or make known to any person, firm or
corporation any confidential information, or take any other action, in violation
of the Confidential Information Policy in the Company’s Code of Business
Conduct & Ethics.

Should the Participant breach the terms of these Restrictive Covenants, the
Company reserves the right to enforce the terms herein in court and seek any and
all remedies available to it in equity and law, and the Participant agrees to
pay the Company’s attorneys’ fees and costs should it succeed on its claim(s).
Further, should the Participant breach the terms of these Restrictive Covenants,
the Participant will forfeit any right to the payments made or remaining due
hereunder, subject to the terms and conditions of the Plan, and the Participant
agrees to pay the Company’s attorneys’ fees and costs incurred in recovering
such payments made pursuant hereto.

It is the intention of the Participant and the Company that in the event any of
the covenants contained in these Restrictive Covenants are determined to be
unreasonable and/or unenforceable with respect to scope, time or geographical
coverage, the Participant and the Company agree that such covenants may be
modified and narrowed by a court, so as to provide the maximum legally
enforceable protection of the Company’s and any of its subsidiaries’ or
Affiliates’ interests as described in this Agreement.

9. Effect of Amendment of Plan or Agreement. No discontinuation, modification,
or amendment of the Plan may, without the written consent of the Participant,
adversely affect the rights of the Participant under this Agreement, except as
otherwise provided under the Plan. This Agreement may be amended as provided
under the Plan, but except as provided in the Plan no such amendment shall
adversely affect the Participant’s rights under the Agreement without the
Participant’s written consent, unless otherwise permitted by the Plan.

10. No Limitation on Rights of the Company. This Agreement shall not in any way
affect the right of the Company to adjust, reclassify, reorganize or otherwise
make changes in its capital or business structure, or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.

 

-6-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

11. No Stockholder Rights. The Performance Unit represents only the right to
receive cash pursuant to the terms hereof and shall not represent an equity
security of the Company and shall not carry any voting or dividend rights.

12. Compliance with Applicable Laws and Regulations. Notwithstanding anything
herein to the contrary, the Company shall not be obligated to pay amounts due
hereunder unless and until the Company is advised by its counsel that such
payment is in compliance with all applicable laws, regulations of governmental
authority, and the requirements of any exchange upon which Shares are traded.
The Company may require, as a condition of such payment, and in order to ensure
compliance with such laws, regulations and requirements, that the Participant
make such covenants, agreements, and representations as the Company, in its sole
discretion, considers necessary or desirable. In addition, to the extent that
all or any portion of any payment otherwise due hereunder would not be
deductible by the Company for federal tax purposes (irrespective of whether the
Company would, in fact, have the ability to take advantage of such deduction),
then the Company reserves the right to reduce or eliminate such payment to an
amount that would be deductible by the Company for federal tax purposes.

13. Agreement Not a Contract of Employment or Other Relationship. This Agreement
is not a contract of employment and the terms of employment of the Participant
or other relationship of the Participant with the Company shall not be affected
in any way by this Agreement except as specifically provided herein. The
Participant’s execution or acceptance of this Agreement shall not be construed
as conferring any legal rights upon the Participant for a continuation of an
employment or other relationship with the Company, nor shall it interfere with
the right of the Company to discharge the Participant and to treat him or her
without regard to the effect which such treatment might have upon him or her as
a Participant.

14. No Guarantee of Future Awards. This Agreement does not guarantee the
Participant the right to or expectation of future Awards under the Plan or any
future plan adopted by the Company.

15. No Impact on Other Benefits. The value of the Performance Unit is not part
of the Participant’s normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.

16. Tax Consequences. Payments made pursuant hereto shall be subject to all
required tax withholding obligations, in accordance with Article XVIII of the
Plan.

17. Disclosure Rights. Except as required by applicable law, the Company (or any
of its Affiliates) shall not have any duty or obligation to disclose any
information to the holder of the Performance Unit.

18. Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Participant, to the address
appearing on the records of the Company. Such communication or notice shall be
delivered personally or sent by certified, registered, or express mail, postage
prepaid, return receipt requested, or by a reputable overnight delivery service.
Any such notice shall be deemed given when received by the intended recipient.
Notwithstanding the foregoing, any notice required or permitted hereunder from
the Company to the Participant may be made by electronic means, including by
electronic mail to the Company-maintained

 

-7-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

electronic mailbox of the Participant, and the Participant hereby consents to
receive such notice by electronic delivery. To the extent permitted in an
electronically delivered notice described in the previous sentence, the
Participant shall be permitted to respond to such notice or communication by way
of a responsive electronic communication, including by electronic mail.

19. Successors and Assigns. Except as otherwise expressly set forth in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the succeeding administrators, heirs and legal representatives
of the Participant and the successors and assigns of the Company.

20. Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409A of the Code or an exemption thereunder and shall be
construed and interpreted in a manner that is consistent with the requirements
for avoiding additional taxes or penalties under Section 409A of the Code.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A of the Code.
Notwithstanding any provision of this Agreement or the Plan to the contrary, to
the extent that the Committee determines that the Performance Unit granted
hereunder is subject to Section 409A of the Code and fails to comply with the
requirements thereof, the Committee reserves the right to amend, restructure,
terminate or replace the Performance Unit in order to cause it to either not be
subject to Section 409A of the Code or to comply with the applicable provisions
of such section.

21. Governing Law. This Agreement shall be construed and enforced in accordance
with, and governed by, the laws of the State of Delaware without regard to the
principles thereof relating to the conflicts of laws.

22. Receipt of Plan. The Participant acknowledges receipt of a copy of the Plan,
and represents that the Participant is familiar with the terms and provisions
thereof, and hereby accepts the Performance Unit subject to all the terms and
provisions of this Agreement and of the Plan. The Committee shall interpret and
construe the Plan and this Agreement, and its interpretation and determination
shall be conclusive and binding upon the parties hereto and any other person
claiming an interest hereunder, with respect to any issue arising hereunder or
thereunder.

23. Cooperation. In the event of any pending or threatened investigation,
proceeding, lawsuit, claim or legal action against or involving the Company, the
Participant acknowledges and agrees to cooperate to the fullest extent possible
in the investigation, preparation, prosecution, or defense of the Company’s
case, including, but not limited to, the execution of affidavits or documents,
providing of information requested by the Company or the Company’s counsel, and
meeting with Company representatives or the Company’s counsel. Nothing in this
paragraph shall be construed as suggesting or implying that the Participant
should testify in any way other than truthfully or provide anything other than
accurate, truthful information.

24. Counterparts. This Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

25. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

-8-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

26. Entire Agreement. This Agreement, together with the Plan, constitute the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

27. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

28. Severability. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, and this Agreement shall be construed as
if such invalid or unenforceable provision were omitted.

29. Condition to Return Signed Agreement. This Agreement will be null and void
unless the Participant indicates his or her acceptance of the award of the
Performance Unit provided for hereunder by signing, dating and returning this
Agreement to the Company on or before                     , 20    .

30. Construction. Notwithstanding any other provision of this Agreement, this
Agreement is made, and the Performance Unit is granted, pursuant to the Plan and
are in all respects limited by and subject to the express provisions of the
Plan, as amended from time to time. To the extent any provision of this
Agreement is inconsistent or in conflict with any term or provision of the Plan,
the Plan shall govern. The interpretation and construction by the Committee of
the Plan, this Agreement and any such rules and regulations adopted by the
Committee for purposes of administering the Plan shall be final and binding upon
the Participant and all other persons.

31. Clawback Policy. By accepting the grant of the Performance Unit pursuant to
this Agreement, the Participant hereby acknowledges that the Board has adopted a
policy pursuant to which the Participant may be required to repay amounts
otherwise paid pursuant to this Agreement to the extent (a) such amounts were
predicated upon achieving certain financial results that were subsequently the
subject of a material restatement of Company financial statements filed with the
Securities and Exchange Commission; (b) the Board determines the Participant
engaged in intentional misconduct that caused or substantially caused the need
for the material restatement; and (c) a lower payment would have been made to
the Participant based upon the restated financial results (collectively, the
“Policy”). By accepting the grant of the Performance Unit pursuant to this
Agreement, the Participant hereby agrees to be bound by the Policy and any
amendment or replacement thereof designed to comply with applicable law,
including, without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or to comport with good corporate governance practices, and to
repay amounts that the Participant may be required to be repay thereunder.

[Signature Page Follows]

 

-9-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

CAREER EDUCATION CORPORATION

[Name]

[Title]

ACCEPTANCE (OR REJECTION) OF AWARD BY PARTICIPANT

The undersigned, the Participant, hereby: (select one of the options below)

 

            .

  ACCEPTS the award of the Performance Unit as set forth in this Agreement and
agrees to be bound by the terms and conditions of this Agreement and the Plan.

            .

  REJECTS the award of the Performance Unit contemplated by this Agreement and
forfeits all rights relating thereto. Please note that a rejection of this Award
has no impact on any other award of options, restricted stock or restricted
stock units you have previously received, including any restrictive covenants
you are subject to pursuant to the agreement(s) governing your previous awards.

 

Date:                     (Signature of Participant)       Print Name:    

Please sign and return a fully executed .pdf of this Performance Unit Agreement
by                 , 20     to                      at CEC corporate via email
(                    ). Failure to do so will result in forfeiture of the Award.
Please retain a copy of this signed Performance Unit Agreement for your records.

 

-10-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

EXHIBIT A

PEER GROUP

 

1. American Public Education, Inc.

 

2. Apollo Group, Inc.

 

3. Bridgepoint Education, Inc.

 

4. Capella Education Company

 

5. DeVry, Inc.

 

6. ITT Educational Services Inc.

 

7. Grand Canyon Education Inc.

 

8. Graham Holdings Company

 

9. K-12 Inc.

 

10. Lincoln Education Services Corporation

 

11. National American University Holdings Inc.

 

12. Strayer Education Inc.

 

13. Universal Technical Institute Inc.

 

-11-